internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc intl 4--plr-114902-99 date jan the company exchange1 fc1 type a country a exchange2 dc1 dc2 dc3 plr-114902-99 fc2 country b type b date fc3 country c fc4 date fc5 country d country e type c date dear this letter is in reply to your letter dated date on behalf of the company requesting a ruling as to the federal_income_tax consequences of a proposed transaction under sec_367 of the internal_revenue_code and temporary sec_1_367_a_-3t g additional information was submitted on january and bled plr-114902-99 z2vuv0u1l503 the ruling contained in this letter is predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the ruling_request verification of the factual information and representations may be required as part of the audit process facts the company is a domestic_corporation whose stock is publicly held and traded on exchange1 the company owns of dc1 a domestic_corporation dc1 has various wholly owned subsidiaries including the following corporations domestic_corporation dc3 a domestic_corporation and fc2 a country b type b company that has elected to be treated as corporation and that is a controlled_foreign_corporation within the meaning of sec_957 dc1 dc2 and dc3 join in the filing of the company's consolidated_return additionally prior to date dc2 dc3 and fc2 owned all of the stock of fc3 a foreign_corporation formed in country c dc2 a fc1 is a type a company organized in country a and classified as a foreign_corporation for u s tax purposes fc1's stock is publicly held and traded on exchange2 on date1 dc2 dc3 and fc2 transferred all of their fc3 stock to fc1 in exchange for cash and shares of fc1 stock representing of the outstanding_stock of fc1 at the same time and as part of the same plan fc4 a publicly held foreign_corporation transferred property to fc1 in exchange for of the outstanding_stock of fc1 on date fc4 distributed its fc1 shares to fc4’s shareholders including members of the company's affiliated_group the company represents that fc1 has been a controlled_foreign_corporation within the meaning of sec_957 from date until the present time the company represents that the transfer of the fc3 shares to fc1 in exchange for cash and fc1 shares constituted an exchange governed by sec_304 and sec_351 and that the company timely filed on behalf of dc2 and dc3 ten-year gain recognition agreements collectively gra1 under sec_1_367_a_-3t g with its tax_return in connection with the date transfer of the fc3 shares to fc1 the company now proposes that fc5 a foreign_corporation formed in country d acquire fc1 in a transaction intended to qualify as a reorganization within the meaning of sec_368 the assets and liabilities of fc1 including the stock of fc3 will be owned by fc5 through a country e type c company that fc5 formed on date and that will elect to be treated as a disregarded_entity under sec_301_7701-3 effective as of date the reorganization will be effectuated by means of an integrated plr-114902-99 plan consisting of an arrangement whereby fc1 will become a wholly owned subsidiary of fc5 through fc5's country e disregarded_entity fc1 will convert into a type c company and fc1 will distribute all of its assets and liabilities to fc5 in complete_liquidation and cancellation of its shares fc 1's shareholders will receive in exchange for their fc1 shares cash and common_stock of fcs the company represents that after fc1 converts into a type c company its default classification will be corporate status see sec_301_7701-3 the company also represents that the cash portion will not exceed of the total consideration received in the exchange and that immediately_after_the_exchange the former shareholders of fc1 will be in control of fc5 within the meaning of sec_368 additionally it is represented that the basis of the assets of fc1 acquired by fc5 will exceed the amount of the liabilities assumed by fc5 analysis because the initial transfer of fc3 stock occurred prior to date temp_reg sec_1_367_a_-3t g rather than sec_1_367_a_-8 of the final regulations applies to the initial transfer that necessitated the filing of gra1 as well as to all subsequent transfers relating to gra1 see sec_1_367_a_-8 under sec_1_367_a_-3t g i a u s transferor entering into a gain_recognition_agreement must agree to file an amended_return for the year of the transfer and to recognize the gain realized but not recognized on the transfer if prior to the close of the fifth or tenth tax_year following the tax_year of the transfer as the case may be the transferee foreign_corporation disposes of the transferred stock in any manner other than in a liquidation of the transferred corporation accordingly when dc2 and dc3 entered into gra1 they agreed to recognize the gain they realized upon the transfer of their fc3 stock to fc1 if fc1 disposed of the fc3 stock prior to the close of the tenth tax_year following the tax_year of the transfer notwithstanding sec_1_367_a_-3t g i if during the period an agreement is in force the transferee foreign_corporation disposes of the stock of the transferred corporation in a transaction on which gain_or_loss would not be required to be recognized under u s income_tax principles the u s transferor will not be required to recognize gain under sec_1_367_a_-3t g i provided that the u s transferor complies with the requirements of sec_1_367_a_-3t g i ii and iti oe plr-114902-99 in the instant case during the period gra‘1 is in force the transferee foreign_corporation fc1 will dispose_of the stock of the transferred corporation fc3 in a transaction on which gain_or_loss would not be required to be recognized under u s income_tax principles therefore dc2 and dc3 will not be required to recognize gain under sec_1_367_a_-3t g i if they comply with the requirements of sec_1 a - g i ii and ii pursuant to sec_1_367_a_-3t g ii dc2 and dc3 must therefore agree to recognize gain if prior to the close of the tenth tax_year following the tax_year of the initial tansfer fc5 disposes of the fc3 stock other than in a disposition that itself qualifies under the rules of sec_1_367_a_-3t g the company is concerned that although it can satisfy the regulations under sec_1_367_a_-3t g with respect to fc1's transfer of the stock of fc3 to fc5 under sec_361 it may be unable to satisfy the regulations under sec_1_367_a_-3t g with respect to fc1's distribution of the stock of fc5 to fc1's public shareholders under sec_361 based solely on the information submitted and on the representations set forth within this letter it is held that no gain will be recognized under the current gain_recognition_agreement gra1 because of the proposed transaction provided that the proposed transaction including the distribution of the fc5 stock to the fc1's shareholders by fc1 qualifies as a nonrecognition_transaction and that a new gain_recognition_agreement that satisfies the requirements of sec_1_367_a_-3t g is filed with the company's consolidated_income_tax_return for the tax_year that includes the proposed transaction the term of the new agreement will be for the remaining period of gra1 no opinion was requested and none is expressed regarding whether the proposed transaction qualifies as a nonrecognition_transaction also no opinion is expressed about the tax treatment of the proposed transaction under any other provisions of the code or the regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by this ruling this ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent plr-114902-99 a copy of this letter and the new gain_recognition_agreement as described above must be attached to the company's consolidated federal_income_tax return for the tax_year in which the transaction that is the subject of this ruling is consummated sincerely a philip l tretiak senior technical reviewer branch office of the associate chief_counsel international j
